DETAILED ACTION

This Office Action is in response to Applicant's application filed on March 1, 2021.  Currently, claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mazumdar et al. (US 2012/0239809 A1) (hereinafter Mazumdar) in view of Jin et al. (US 2016/0050076 A1) (hereinafter Jin).

Claims 1, 8 and 15:
Mazumdar, as shown, discloses the following limitations of claims 1, 8 and 15:
An apparatus (and corresponding non-transitory medium and method – see Fig 15, showing equivalent computing functionality) comprising: memory; and at least one processor to execute instructions (Fig 15, showing processor and memory) to: access a first request, the first request from a user-controlled client device (see para [0080], "the web browser sends the beacon request 304 using an HTTP request addressed to the URL of the impression monitor system 132 at, for example, a first internet domain."), 
in response to determining a user of the user-controlled client device is a panelist of a first server, store the…identifier with demographics corresponding to the panelist (see para [0081], "the impression monitor system 132 logs the impression regardless of whether the beacon request 304 indicated a user ID (e.g., based on the panelist monitor cookie 218) that matched a user ID of a panelist member (e.g., one of the panelists 114 and 116 of FIG. 1)." and see para [0029]-[0031], [0040], [0042], etc., showing storing demographics for the panelists ); 
access a second request, the second request from the…device, the second request including the… device identifier and a media identifier (see para [0088], "partner A 206 returns a second HTTP 302 redirect message in the beacon response 312 (e.g., the second beacon response) to the client 202, 203. For example, if the partner A site 206 has logic (e.g., similar to the rules/ml engine 230 of FIG. 2) to specify another partner (e.g., partner B 208 or any other partner) which may likely have demographics for the user ID, then the beacon response 312 may include an HTTP 302 redirect (or any other suitable instruction to cause a redirected communication) along with the URL of the other partner (e.g., at a third internet domain)."); and 
log an impression associated with the media identifier and the demographics, the impression corresponding to the panelist of the first server (see para [0090], "impressions (e.g., ad impressions, content impressions, etc.) can be mapped to corresponding demographics even when the impressions are not triggered by panel members associated with the audience measurement entity (e.g., ratings entity subsystem 106 of FIG. 1). That is, during an impression collection or merging process, the panel collection platform 210 of the ratings entity can collect distributed impressions logged by (1) the impression monitor system 132 and (2) any participating partners (e.g., partners 206, 208). As a result, the collected data 
Mazumdar, however, does not specifically disclose the over-the top-device.  In analogous art, Jin discloses the following limitations:
the first request including an over-the-top device identifier that identifies an over-the-top device that presents media (see abstract, "device may receive a request to access a bundling service that manages access to an over-the-top service provided by an over-the-top service provider."  and see para [0039] and Fig 2, showing OTT device is communicated with (thus identified) and and see para [0016]-[0018], [0063] showing that the services provided are media services like streaming video or movies);
over-the top-device identifiers (see para [0039] and Fig 2, showing OTT device is communicated with (thus identified))


using an over-the-top device enables another way that content services are provided thus enhancing the functionality (see Jin, para [0001], [0010]-[0011).       
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for bundling over-the-top services with third party services as taught by Jin in the method to determine impressions using distributed demographic information positives of Mazumdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2, 9 and 16:
	Further, Mazumdar discloses the following limitations:
wherein the at least one processor is to access aggregate demographic impressions from a database proprietor, the aggregate demographic impressions including the media identifier and demographics corresponding to the panelist (see para [0112], "Initially, the GRP report generator 130 (FIG. 1) receives impressions per unique users 235 (FIG. 2) from the impression monitor system 132 (block 902). The GRP report generator 130 receives impressions-based aggregate demographics (e.g., the partner campaign-level age/gender and impression composition table 500 of FIG. 5) from one or more partner(s) (block 904). In the illustrated example, user IDs of registered users of the partners 206, 208 are not received by the GRP report 

	Claims 3, 10 and 17:
	Further, Mazumdar discloses the following limitations:
wherein the at least one processor is to access the first request and the second request at a first domain, and the database proprietor is in a second domain (see para [0088], "In some example implementations, if the user ID does not match a registered user of the partner A 206, the partner A 206 may return a beacon response 312 (e.g., a second beacon response) including a failure or non-match status or may not respond at all, thereby terminating the process of FIG. 3. However, in the illustrated example, if partner A 206 cannot identify the client 202, 203, partner A 206 returns a second HTTP 302 redirect message in the beacon response 312 (e.g., the second beacon response) to the client 202, 203. For example, if the partner A site 206 has logic (e.g., similar to the rules/ml engine 230 of FIG. 2) to specify another partner (e.g., partner B 208 or any other partner) which may likely have demographics for the user ID, then the beacon response 312 may include an HTTP 302 redirect (or any other suitable instruction to cause a redirected communication) 

	Claims 4, 7, 11, 14, 19:
Mazumdar, however, does not specifically disclose wherein the over-the-top device is different than the user- controlled client device. In analogous art, Jin discloses the following limitations:
wherein the over-the-top device is different than the user- controlled client device (Fig. 2 explicitly showing the OTT device is different than the user device)
wherein the over-the-top device presents the media via a media presentation device and is incorporated into the media presentation device (Fig 1a, showing that the movie can be streamed in the user interface screen of the media presentation device)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for bundling over-the-top services with third party services as taught by Jin in the method to determine impressions using distributed demographic information positives of Mazumdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 

	Claims 5, 12 and 18:
	Further, Mazumdar discloses the following limitation:
wherein the first request is a hypertext transfer protocol (HTTP) request or an HTTP Secure (HTTPS) request, and the second request is an impression request (see para [0080]-[0082], showing http request the becon request and the impression monitor system response including a request message)

	Claims 6, 13 and 20:
Further, Mazumdar discloses the following limitation:
wherein the at least one processor is to set a device identifier at the user-controlled client device to associate the panelist and corresponding demographics with the user-controlled client device, the device identifier to enable the at least one processor to identify the panelist in response to a request initiated by the …device (see para [0024], "It is important, however, to link demographics to the monitoring information. To address this issue, the audience measurement company establishes a panel of users who have agreed to provide their demographic information and to have their Internet browsing activities monitored. When an individual joins the panel, they provide detailed information concerning their identity and demographics (e.g., gender, race, income, home location, occupation, etc.) to the audience measurement company. The audience measurement entity sets a cookie on the panelist computer that enables the audience measurement entity to identify the panelist whenever the panelist accesses tagged content and, thus, sends monitoring information to the audience measurement entity." and see para [0047]-[0048], " To collect exposure measurements (e.g., content impressions and/or advertisement impressions) generated by meters at client devices (e.g., computers, mobile phones, smartphones, laptops, tablet computers, TVs, etc.), the ratings entity subsystem 106 includes a ratings entity collector 117 and loader 118 to perform collection and loading processes. The ratings entity collector 117 and loader 118 collect and store the collected exposure measurements obtained via the panelists 114 and 116 in a ratings entity database 120."")
Mazumdar, however, does not specifically disclose the device is an over-the-top device.  In analogous art, Jin discloses the following limitations:
over-the-top device (see para [0039] and Fig 2, showing OTT device is communicated with (thus identified))
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for bundling over-the-top services with third party services as taught by Jin in the method to determine impressions using distributed demographic information positives of Mazumdar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Valdez (US 2010/0293566 A1)
Dierks et al. (US 2011/0239243 A1)
Frett et al. (US 2013/0311478 A1)
Kotecha et al. (US 2014/0020060 A1)
Christensen et al. (US 2009/0205000 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624